Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 July 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Quincy 1. July 1804.

On Thursday, I went into Boston, for the first time this month past, and there received at once your two letters of 14th: and 20th: of June. They alleviated in part, and only in part the heavy anxiety which has weighed on my Spirits for the health of the dear child—I hope the fine weather has return’d with you, so that you have been able to give him the benefit of the air and exercise—I cannot avoid misgivings for you all as the trying Season approaches—God Grant you may all go through it without inconvenience or illness.—For the last fortnight our weather here has been generally cold, and great part of it rainy—But the preceding week at the very time when by your letters it appears to have been the worst, we had only to complain of the heat, which was excessive, and which occasioned some drought, while you were in such a drenching.
My lettered, and silent companion of the Office, whom I mentioned to you in my last, soon after departed; and yesterday Mrs. Foster and her two children left us, so that we are now reduced to the family alone—But Susan is in vacation, and here—She grows tall and slender—and continues to make rapid improvement at School—She already writes a very tolerable hand.
We have many reports in circulation from Europe, and you have doubtless seen, there in the newspapers, that Genl: Smith’s nephew’s brother (as Mr: Breckenridge called him) is not to be satisfied with the vapid denomination of first-Consul—but is soon to swell into an Emperor—Should this take effect the recognition of Citizen Jerome’s marriage, will prove more difficult than ever—However, I presume that it will thoroughly reconcile the Smith’s and the Nicholas’s and the Patterson’s, and all the fifteenth Cousins, who felt so radiant at their affinity to the wife of the first Consul’s brother—it will thoroughly reconcile them I think to the disavowal of the Connection on the french side of the water—For stern republicans as they are, however flattered they might be by kindred to a first-Consul, they must hold in utter abhorrence all relationship to an Emperor—
After all there is a very rational ground of hope upon which they may with some confidence rely—The rocket blazes just before its fall—In the mutabilities of this world nothing is more probable than that the citizen Jerome will at no very distant period be indebted for life and support, to this very despised alliance—Richard Cromwell by changing his name and plunging into the deepest obscurity, was suffered to live all his days, and attained a great age—Jerome was no more born to wield Empires than Richard—But both may be much wiser men than their towering relatives—
I delivered both your letters to Mrs: Whitcomb. The key and bill of lading came safe to hand but the vessel has not yet arrived—Mrs: Whitcomb will procure, and I will forward the Articles for which you write—They are to leave our house to-morrow—He goes to Concert Hall—I am not determined what to do with the house, but think of selling it.—I shall duly attend to your request in a late letter, and if possible with any convenience, will make an addition to the house at the foot of Penn’s hill—Dr: Phipps is building an house close in that neighbourhood, and on the other side of the road.
Adieu, my dearest friend; I count as anxiously as you the moments as they roll, with impatience, waiting for that which shall unite you once more to your ever faithful and affectionate husband
John Q. Adams.
I enclose you a minute of the costs of the Articles sent you—as you requested—